                                                      Case 3:20-cv-00037-RCJ-WGC Document 17
                                                                                          16 Filed 12/01/20
                                                                                                   10/29/20 Page 1 of 3


                                                  1   Thomas J. Donaldson
                                                      Nevada Bar No. 5283
                                                  2   Sue S. Matuska
                                                      Nevada Bar No. 6051
                                                  3   Dyer Lawrence, LLP
                                                      2805 Mountain Street
                                                  4   Carson City, Nevada 89703
                                                      Phone: (775) 885-1896
                                                  5   Facsimile: (775) 885-8728
                                                      tdonaldson@dyerlawrence.com
                                                  6   smatuska@dyerlawrence.com

                                                  7   Attorneys for Plaintiffs

                                                  8
                                                  9                                 UNITED STATES DISTRICT COURT

                                                 10                                        DISTRICT OF NEVADA

                                                 11
                                                 12   VICTOR YOHEY, CHRIS TILLISCH, )
                                                      individually and on behalf of themselves
                                                                                    )
                                                 13   and all other similarly situated,
                                                                                    )
                                                                                    )
                                                 14        Plaintiffs               )
                                                                                    )                       CASE NO.:       3:20-cv-00037-RCJ-WGC
                                                 15   v.                            )
                                                                                    )
                                                 16   STOREY COUNTY FIRE PROTECTION )
                                                      DISTRICT,                     )
                                                 17                                 )
                                                           Defendant                )
                                                 18                                 )

                                                 19      ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF SETTLEMENT AND PROVISIONAL CERTIFICATION OF THE
                                                 20                           COLLECTIVE CLASS

                                                 21          This a collective action under the Federal Labor Standards Act (“FLSA”) wherein the

                                                 22   Plaintiffs, VICTOR YOHEY and CHRIS TILLISCH, individually and on behalf of themselves and

                                                 23   all others similarly situated, claim that the Defendant STOREY COUNTY FIRE PROTECTION

                                                 24   DISTRICT did not pay class members the full amount of compensation required by the FLSA during
                     Carson City, Nevada 89703




                                                      the period from June 30, 2015, to June 30, 2017. The parties have entered into a stipulation and
Dyer Lawrence, LLP




                                                 25
                     2805 Mountain Street




                                                 26   settlement agreement to resolve this claim, and on September 23, 2020, Plaintiffs, by and through
                     (775) 885-1896




                                                 27   their counsel, filed their Motion for Preliminary Approval of Settlement and Provisional Certification

                                                 28   of the Collective Class (“the Motion”). Dckt 11. On October 7, 2020, Defendant, by and through
                                                      Case 3:20-cv-00037-RCJ-WGC Document 17 Filed 12/01/20 Page 2 of 3


                                                  1   its counsel, filed its Statement of Non-Opposition to the Motion. Dcket 12. The Motion was

                                                  2   supported by the Joint Stipulation to Collective Action Settlement and Release (“the Stipulation”)

                                                  3   (Ex. A to the Motion), the Notice of FLSA Collective Action Settlement and Release (“the Class

                                                  4   Notice”) (Ex. B to the Motion), and the Opt-In Form (page 11 of Ex. B to the Motion), as well as a

                                                  5   Declaration of Plaintiffs’ Counsel (“Class Counsel”) (Ex. C. to the Motion).

                                                  6          Having reviewed the Motion, the arguments contained therein and the supporting exhibits

                                                  7   and declaration, and good cause appearing therefore, the Court grants the unopposed Motion in full.

                                                  8   The Stipulation provides that the settlement class is composed of all current and former employees

                                                  9   employed by Defendant between June 30, 2015, and June 30, 2017, and who were subject to the

                                                 10   payment practices contained within the 2014-2017 Collective Bargaining Agreement. The named

                                                 11   plaintiffs are fire fighters, currently employed by the Defendant who were also employed during the

                                                 12   relevant time period of June 30, 2015, to June 30, 2017, and were subject to the pay practices of the

                                                 13   Defendant during that period. The Stipulation provides that each class member will receive a

                                                 14   settlement amount in the amount allegedly owed to him or her according to the applicable legal

                                                 15   theories, based on the relevant time and payroll records, as determined by an agreed upon neutral

                                                 16   third-party expert. The Stipulation also provides that the amounts for administrative expenses and

                                                 17   for Class Counsel’s attorneys’ fees and costs are added on top of the amounts calculated by the third-

                                                 18   party expert and will not cause the settling class members’ allocations to be reduced. The Stipulation,

                                                 19   along with the Class Notice and Opt-In Form, attached thereto, provide a straightforward and fair

                                                 20   process for notifying class members of the settlement and their options of (1) declining to opt-in; (2)

                                                 21   opting-in to receive a settlement payment; or (3) opting-in and objecting. The Plaintiffs and the

                                                 22   Defendant are represented by counsel. Therefore, the Court finds that the terms and conditions set

                                                 23   forth in the Stipulation were the result of good faith, arms’ length settlement negotiations, with the

                                                 24   assistance of an agreed upon neutral third-party expert, and provide a fair and reasonable resolution
                     Carson City, Nevada 89703




                                                      to the matter.
Dyer Lawrence, LLP




                                                 25
                     2805 Mountain Street




                                                 26   ///
                     (775) 885-1896




                                                 27   ///

                                                 28   ///


                                                                                                       -2-
                                                      Case 3:20-cv-00037-RCJ-WGC Document 17 Filed 12/01/20 Page 3 of 3


                                                  1          IT IS THEREFORE ORDERED AND DECREED THAT:

                                                  2          1. The Joint Stipulation to Collective Action Settlement and Release (“the Stipulation”) is

                                                  3   preliminarily approved as fair, reasonable, and adequate to the collective;

                                                  4          2. The settlement class is provisionally certified under the FLSA pursuant to 29 U.S.C. §

                                                  5   216(b) for settlement purposes;

                                                  6          3. The Class Notice described in Section V of the Stipulation is approved;

                                                  7          4.   Phoenix Class Action Administration Solutions is appointed as the settlement

                                                  8   administrator.

                                                  9          5. The Parties are directed to comply with the duties and the deadlines set forth in the

                                                 10   Stipulation and specifically:

                                                 11                    (a) Defendant shall distribute the Class Notice with the Opt-In form within twenty-

                                                 12   one (21) days and pursuant to the manner set forth in Article V of the Stipulation;

                                                 13                    (b) The Acceptance Period is sixty (60) days from the date of the initial mailing of

                                                 14   the Class Notice;

                                                 15                    (c) Plaintiffs’ counsel shall file the motion for attorneys’ fees and costs not less than

                                                 16   twenty-one (21) days prior to the deadline for class members to object to the Stipulation.

                                                 17                    (d) Plaintiffs shall file their Motion for Final Approval of the Settlement within forty-

                                                 18   five (45) days after the close of the Acceptance period;

                                                 19          6. The Final Approval Hearing date is set for the 19th day of April, 2021 at 10:00 A.M.,

                                                 20   before Judge Robert C. Jones; and

                                                 21          7. All other proceedings pending final approval are stayed.

                                                 22
                                                 23   IT IS SO ORDERED.

                                                 24   DATED this 1st day of December, 2020.
                     Carson City, Nevada 89703
Dyer Lawrence, LLP




                                                 25
                                                                                                               ___________________________________
                     2805 Mountain Street




                                                 26                                                            THE HONORABLE ROBERT C. JONES
                                                                                                               UNITED STATES DISTRICT JUDGE
                     (775) 885-1896




                                                 27
                                                 28

                                                                                                         -3-
